Citation Nr: 1205292	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-28 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating prior to May 21, 2007, an initial rating in excess of 10 percent from May 21, 2007, to July 16, 2007 and in excess of noncompensable on and after September 1, 2007, for hemorrhoids.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active military service with the United States Air Force from September 1982 to June 1986, and with the United States Army from October 1988 to October 1992.  From March 1993 to July 2006, the Veteran was a member of the Indiana Army National Guard on full time active duty; he was also called to active duty with the regular Army for short stints during that period. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the RO in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board remanded the above issue in an April 2010 decision.  It returns now for appellate consideration.  The Board remanded entitlement to an initial compensable rating.  The RO granted a compensable rating effective May 21, 2007, a temporary total rating due to surgical convalescence effective July 17, 2007, ending on August 30, 2007, with the noncompensable rating beginning thereafter.  The temporary total rating (100%) is a complete grant of benefits for its duration.  The Board will address the periods before and after the total rating.

The Veteran has filed claims for increased ratings for post traumatic stress disorder (PTSD) with adjustment disorder and traumatic brain injury (TBI) with mild cognitive impairment.  These issues were deferred by the RO in a January 2012 rating decision.  They have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this case for compliance with its prior remand instructions.

The Board remanded this case in April 2010 for two reasons.  First, the Veteran had been scheduled for hemorrhoid surgery in July 2007 but no records were of record to show whether the surgery occurred.  The Board instructed that records be obtained to document any such surgery.  Second, the Board instructed that the Veteran be given a new VA examination in connection with this claim.  While the RO did obtain the records regarding the July 2007 surgery, there is no record that the Veteran was ever scheduled for a VA examination.  The August 2011 Supplemental Statement of the Case and implementing rating decision offer no explanation as to why the Veteran was not scheduled for a VA examination.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remands to provide the Veteran with a VA examination to evaluate the present severity of his hemorrhoid disability.

The Board observes that the Veteran has been receiving treatment from VA on an ongoing basis.  The RO obtained the Veteran's VA treatment records through August 2011 at facilities associated with the Chicago VA Medical Center in connection with this claim.  The VVA record shows that the RO has since obtained more records; these were in relation to the PTSD and TBI claims mentioned in the Introduction.  The record does not indicate whether these records would also cover any hemorrhoid treatment.  To correctly assess the Veteran's current disability, all records of treatment from August 2011 to the present must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Chicago VA Medical Center for treatment concerning hemorrhoids from August 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination.  The examiner should be asked to describe all current residuals of internal or external hemorrhoids (if any).  The examiner should comment on any history of recurrence.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


